                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:20-CR-00113-RJC-DCK
USA                                           )
                                              )
    v.                                        )               ORDER
                                              )
KARON GOLIGHTLY                               )
                                              )

         THIS MATTER is before the Court upon the government’s motion to dismiss

the indictment without prejudice upon the death of the defendant, who was

awaiting sentencing. (Doc. No. 26).

         IT IS, THEREFORE, ORDERED that the indictment, (Doc. No. 1), is

DISMISSED without prejudice.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, the United States Attorney, the United States Marshals Service,

and the United States Probation Office.

 Signed: June 15, 2021




         Case 3:20-cr-00113-RJC-DCK Document 27 Filed 06/15/21 Page 1 of 1
